Dissenting Opinion oe
Bickerton, J.
Having heard the testimony of the witnesses and the argument of counsel at- the hearing of this cause, and after considering the very contradictory statements of the two sets of witnesses for the plaintiff and respondent, which cannot both be true, I arrived at the conclusions set forth in my decision, incorporated in the above opinion. And having heard the subsequent argument of counsel before the Court in banco, I cannot find or see any reason for changing my opinion, and therefore adhere to the same.